Citation Nr: 1216251	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-39 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected arthritis of the spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty from December 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefit sought on appeal.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of this proceeding has been prepared and incorporated into the evidence of record.

This claim came before the Board in April 2010, December 2010, and April 2011.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the claim.


The Veteran contends that he currently suffers from a left knee disability, to include as secondary to his service-connected arthritis of the spine.  

As noted in the Board's prior remand, a portion of the Veteran's service treatment and personnel records are not available due to the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  The Court of Appeals for Veterans Claims (Court) has held that the VA has a statutory duty to assist the Veteran in obtaining military records.  See Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  Furthermore, in Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court held that the duty to assist is heightened when the service medical records are presumed destroyed and includes an obligation to search alternative forms of medical records that support the Veteran's case.  

In January 2012, the Veteran submitted a statement indicating that he had received treatment for his left knee at the VA Medical Centers (VAMCs) in Madison, Wisconsin in 1964, in Chicago, Illinois in 1952 and in Syracuse, New York in 1967.  See Veteran's Statement, January 4, 2012.  Review of the claims file reveals that VA previously attempted to obtain any available medical records for the Veteran from the VAMC Madison, Wisconsin.  In May 2008, the VAMC Madison replied that no records for the Veteran were available.  See VAMC Madison, Wisconsin Response, May 2, 2008.

It does not appear, however, that an attempt has been made to obtain the aforementioned missing records from the VAMCs in Chicago and Syracuse.  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, this claim must again be remanded to attempt to obtain these records.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC is requested to obtain any available VA treatment records from the VAMCs in Chicago, Illinois, dated in 1952, and Syracuse, New York, dated in 1967.  Any response received in association with this request should be memorialized in the Veteran's claims file.

2.  If the AMC is able to obtain any new VA treatment records pertaining to the Veteran's left knee disorder, the AMC should determine whether a VA examination report addendum is necessary to address the question of whether the Veteran's left knee disability is the result of a disease or injury in service or secondary to his service-connected arthritis of the spine.

3.  Thereafter, the AMC should then readjudicate the Veteran's claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected arthritis of the spine.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the claim should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

